Citation Nr: 0214950	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  02-00 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than September 28, 
1997, for a grant of dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to September 
1945.  He died on July 12, 1968.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1999 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted entitlement to DIC benefits 
effective September 28, 1997, one year prior to the date of 
the appellant's claim for that benefit.  

On May 16, 2002, the appellant and one of her sons appeared 
and testified at a personal hearing by videoconference before 
the undersigned Member of the Board.  A transcript of that 
hearing is of record.  At the hearing, the appellant's 
representative asserted on her behalf a claim that a rating 
decision in August 1968, which denied her claim of 
entitlement to service connection for the cause of the 
veteran's death, involved clear and unmistakable error (CUE).  
The appellant's CUE claim, which has not been adjudicated, is 
referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The date of the appellant's claim for DIC under the 
provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 2002) was 
September 28, 1998.

2.  The effective date of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2002) was November 18, 1988. 


CONCLUSION OF LAW

Entitlement to an effective date earlier than September 28, 
1997, for a grant of entitlement to DIC is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.114, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The appellant has not identified any evidence which may be 
pertinent to her claim which the RO has not obtained and 
considered.  The RO notified the appellant of the 
requirements in law to establish entitlement to the benefit 
which she is seeking.   It is not in dispute that the 
appellant filed a reopened claim for death compensation more 
than one year after November 18, 1988, when 38 U.S.C.A. 
§ 1318 became effective, and that the determinative fact in 
this case is the date of reopened claim, which is likewise 
not in dispute.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the appellant's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides her appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

A statute provides that VA shall pay DIC to the surviving 
spouse of a deceased veteran in the same manner as if the 
veteran's death were service connected.  The deceased veteran 
must have been a veteran who died, not as the result of his 
own willful misconduct, and who was in receipt of or entitled 
to receive (or but for the receipt of retired or retirement 
pay was entitled to receive) compensation at the time of 
death for a service-connected disability that either (1) was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; or (2) if so rated 
for a lesser period, was so rated continuously for a period 
of not less than five years of the date of such veteran's 
discharge or other release from active duty.  38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2002).  This statute became 
effective on November 18, 1988. 

An applicable statute and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or DIC based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2001).   

A regulation pertaining to effective dates of awards provides 
that, where pension, compensation, or DIC is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue. The provisions of this paragraph are applicable to 
original and reopened claims as well as claims for increase.
    (1) If a claim is reviewed on the initiative of VA within 
1 year 
from the effective date of the law or VA issue, or at the 
request of a 
claimant received within 1 year from that date, benefits may 
be 
authorized from the effective date of the law or VA issue.
    (2) If a claim is reviewed on the initiative of VA more 
than 1 year 
after the effective date of the law or VA issue, benefits may 
be 
authorized for a period of 1 year prior to the date of 
administrative 
determination of entitlement.
    (3) If a claim is reviewed at the request of the claimant 
more than 
1 year after the effective date of the law or VA issue, 
benefits may be 
authorized for a period of 1 year prior to the date of 
receipt of such 
request.  38 C.F.R. § 3.114(a) (2001).

In the instant case, the appellant filed her reopened claim 
for death compensation on September 28, 1998, which was more 
than one year after the effective date of the law permitting 
an award of DIC in the case of a veteran who was continuously 
rated as 100 percent disabled by reason of service connected 
disability for a period of 10 or more years prior to his 
death.  As stated above, in such circumstances, benefits may 
be authorized for a period of one year prior to the date of 
receipt of the request that the matter be reviewed.  One year 
prior to the date of the appellant's reopened claim was 
September 28, 1997, which is the effective date assigned by 
the RO for the grant of DIC under the provisions of 
38 U.S.C.A. § 1318.  The date of September 28, 1997, is the 
correct effective date for the appellant's award of DIC 
benefits, as provided by 38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.114, 3.400 (2001).  The appellant has 
requested that the effective date for DIC be moved back to 
1968, when the veteran died and when her original claim for 
service connection for the cause of the veteran's death was 
denied, but the Board finds that there is no basis in 
applicable law and regulations to allow an effective date 
earlier than September 28, 1997.  As noted in the 
Introduction of this decision, the appellant's claim that the 
rating decision in August 1968, which denied entitlement to 
service connection for the cause of the veteran's death, 
involved CUE will be considered by the RO.

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 


ORDER

Entitlement to an effective date earlier than September 28, 
1997, for a grant of dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 
2002) is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

